Electronically Filed
                                                         Supreme Court
                                                         SCPR-17-0000100
                                                         17-MAR-2017
                                                         01:34 PM
                           SCPR-17-0000100


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


               IN RE MARGARET E. REFORD, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Margaret Elizabeth
Reford’s petition to resign and surrender her license to practice
law in the State of Hawai'i, filed pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai'i (RSCH), and of
the affidavits and exhibits in support thereof,
           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Margaret Elizabeth Reford, attorney number

6395, from the roll of attorneys of the State of Hawai'i,

effective with the filing of this order.

           DATED:   Honolulu, Hawai'i, March 17, 2017.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson